                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                                                               MAY 1 5 2019
                                  Norfolk Division


BASF PLANT SCIENCE,LP,

              Plaintiff,

                                                                         No.2:17-cv-503


COMMONWEALTH SCIENTIFIC AND
INDUSTRIAL RESEARCH ORGANIZATION,
GRAMS RESEARCH AND DEVELOPMENT
CORPORATION,AND NUSEED PTY LTD,

               Defendants.


COMMONWEALTH SCIENTIFIC AND
INDUSTRIAL RESEARCH ORGANISATION,
GRAINS RESEARCH AND DEVELOPMENT CORP.,
AND NUSEED PTY LTD.,

              Plaintiffs- Counterclaimants




BASF PLANT SCIENCE,LP,
AND CARGILL,INC.,

              Defendants- Counterdefendants.



        SUPPLEMENTAL CLAIM CONSTRUCTION OPINION AND ORDER I

       On April 10,2019,the Court held a hearing for the purpose of construing ten(10)disputed

terms in the patents at issue and resolving two (2) motions to dismiss and a motion to compel

discovery. At the hearing, the Court resolved the meanings for eight (8) of these terms and took

the construction of two (2) terms under advisement. On April 30, 2019, this Court entered an

Opinion and Order explaining its construction of those eight(8)terms. Doc. 274.
       The Court has decided that it will CONSTRUE term (10) as described below. The Court

will continue to take term(9)UNDER ADVISEMENT to continue its consideration ofthe matter.

However, as the parties are in the process of narrowing their claims, this Court hereby issues this

Supplemental Opinion and Order on Term(9)to assist in their process.

                     1. Factual Background & Procedural History

       The facts and procedural posture of this case have been summarized in this Court's

previous Opinions, including its Claim Construction Opinion & Order, doc. 274. Accordingly,

this Court will not repeat its recitation of the background ofthis case.

                                       IL Claim Construction


A.     LEGAL PRINCIPLES OF CORRECTING ERRORS IN CLAIM LANGUAGE

       A district court may correct obvious errors in a patent claim. CBT Flint Partners. LLC v.

Return Path. Inc.. 654 F.3d 1353, 1358 (Fed. Cir. 2011). Generally, a court should only make

corrections where:"(1)the correction is not subject to reasonable debate based on the consideration

of the claim language and the specification and (2) the prosecution history does not suggest a

different interpretation of the claims." Id The Federal Circuit has held that a court should not

make corrections to claim language if the corrections are "substantively significan[t]" or require

guesswork as to the patentee's intent. NOVO Industries. LP v. Micro Molds Corp..350 F.3d 1348,

1358(Fed. Cir. 2003): see also CBT Flint. 654 F.3d at 1358. Ifa court finds that there are multiple

reasonable alternatives, the district court should consider those alternatives from the POSITA's

point of view to determine whether the correction is appropriate. CBT Flint. 354 F.3d at 1358

(holding that whether to add "and" between "defect analyze" was obvious to a POSITA and the

district court should have made that correction).
B.       DISPUTED TERMS


         The following table lists the remaining disputed terms,each parties' proposed construction

and the relevant patents and claims to each disputed term.

        Term at Issue                  CSlRO's Proposed                 BASF & CARGILL's                 Asserted
                                           Construction                         Proposed                 Claims
                                                                          Constructions               Including
                                                                                                           the
                                                                                                          Term^
                                                                    ?as§PrGgMEi^ttet:ro' ^ '250 "
  exogenous                                  necessary.               construction necessary i patent
  desaturase] which                                                                            claims 1,
  desaturates an                           If construed,"a           Cargill's Construction:     6,7
  acylCoA substrate"                desaturase capable of    The term "a desaturase                       '579
                                    desaturating-an acylr.       [an exogenous                            patent
                                     - CoA substrate.",I % desaturase] which                             claims 1,
                     -   -



                                                           >:tdesaturates an acylCoA                        7
                             w    " • "s       '"I.                   ^ substrate" means "a                '033
                                                                     vertebrate desaturase [a             patent
                                                                     avertebrate exogenous               claims 4,
                                    -^                 —   j   —1   3' desaturase] which                 5,10,19,
                                                                    ^d^aturates an acyl-CoA               31-34
                                                                    r; . -substrate."                -




     10."the extracted                 "the extracted oil"            BASF's construction:                '541
          canola oil"                                                     no construction                 patent
                                                                                necessary                claims 5,
                                                                                                            18
                                                                      Cargill's construction:
                                                                         Plain and ordinary
                                                                      meaning. Alternatively,
                                                                        "oil that has been
                                                                      produced directly from
                                                                      seeds without further
                                                                           processing or
                                                                           purification."




'Only claims which explicitly contain the claim term in question are identified in this table. Claims which depend
from these claims implicitly contain the claim term in question by reference.
       (9)    desaturase [an exogenous desaturase] which desaturates an acyl-CoA

Substrate."


       This term appears in asserted claims 1, 6, and 7 of the '250 patent. The term also appears

in claims 1 and 7 of the '579 patent and claims 4, 5, 10, 19, and 31-34 of the '330 patent. The

Court ORDERED further briefing on this term and took its construction UNDER

ADVISEMENT. The dispute on this term is particularly important, whether the identified patents

are limited to a vertebrate desaturase or cover desaturases regardless of their origin. Accordingly,

the Court will continue to review the existing briefing and the arguments of counsel and the

evidence in the record.


       The Court CONTINUES its consideration of this term. When the Court construes the

term, if construction is necessary, the Court will issue a Supplementary Opinion and Order II.

       (10)"the extracted canola oil"

       This term appears in claims 5 an 18 ofthe '541 patent. At the Markman hearing, the Court

took this term UNDER ADVISEMENT without further briefing. Whether the inclusion of

"canola" was an inadvertent typographical error or an intentional limitation could have significant

consequences on the scope of these patents.

       The Court is persuaded that the addition of the term "canola" is an inadvertent error.

Accordingly, the Court ORDERS that this term be construed as "the extracted oil." District

courts are empowered to correct errors in the claims of a patent, even where multiple reasonable

interpretations ofthe claim exist. CBT Flint. 354 F.3d at 1358. When resolving whether to correct

a mistake, courts should consider the question from a POSlTA's point of view. Id Here, the

patents at issue address several different oils, not just canola oil, and similar claims refer to

"extracted oil" not just "extracted canola oil."
       The Court is persuaded that a POSITA would likely understand that the addition of

"canola" was an error and that the patentee did not intend such a distinction. Throughout the '541

patent, the patentee refers to "the extracted oil [lipid]" without limiting itself to canola oil. In fact,

as far as the Court can tell, the only two (2) locations in the '541 patent where such a distinction

is drawn is in the claims at issue here. Even the claims themselves suggest that the addition of

"canola" is an error. There are several claims which are similarly drafted to claims 5 and 18, all of

which are dependent on claims 1 or 15, and do not limit themselves to canola oil.            U.S. Patent

No.'541 Cl. 2,3,4, 16, 17.

       Moreover, the Court cannot think of a reason why such a limitation would have been

intended by the patentee. There are no corresponding claims which claim other non-canola oils.

Limiting the claim to only canola oil would be to leave other oils - that are clearly contemplated

by the patent - unclaimed. Thus, the Court FINDS that the fact that the presence of the word

"canola" is an obvious, unintended error and that a POSITA would agree. Accordingly, the Court

CONSTRUES term (10)to mean "the extracted oil."

       To the extent that Cargill argues that the Court should read in the phrase "produced directly

from seeds without further processing or purification" the Court declines to do so,as it runs against

the clear language of the patent. Column 34, lines 17-26, under the heading "Detailed Description

of the Invention," reads "The extracted ... oil can be a relatively crude composition ... or a more

purified composition where most[elements ofthe oil] have been removed." Accordingly, reading

the specification and the claims together as a whole,"extracted oil" seems to include reference to

oil which has been processed to some degree.          Therefore, disputed term (10) will mean "the

extracted oil" only.
                                       III. Conclusion


       For the reasons stated on the record and elaborated herein the Court constructed the


disputed terms as follows:

                Disputed Term                              The Court's Construetlon


 which.

 10."the extracted canola oil"                   "the extracted oil"




The Clerk is REQUESTED to deliver a copy of this Supplemental Opinion and Order to all

counsel of record.

                                                                       /s/
It is so ORDERED.
                                                    Henry Coke Morgan, Jr.
                                                    Senior United Stales District Judge
                                                                                     (   /

                                                 HENRY COKE MORGAN,JR.
                                            SENIOR UNITED STATES DISTRICT JUDGE

Norfolk, Virginia
May _rg;,2019
